UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1606


YOLANDA BELL,

                    Plaintiff - Appellant,

             v.

ANNE M. HEISHMAN; KENNETH LABOWITZ; SABEN JOHNSTON, Esquire;
BLANKENSHIP & KEITH; INOVA HEALTH CARE, d/b/a INOVA Fairfax Hospital;
BEVERLY ENTERPRISES VIRGINIA, INC., d/b/a Golden Living Centers-Sleepy
Hollow,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00430-AJT-TCB)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yolanda Bell, Appellant Pro Se. Kenneth Edward Labowitz, DINGMAN LABOWITZ,
PC, Alexandria, Virginia; Mark Sheridan Brennan, Ashley Goin Moss,
VANDEVENTER BLACK, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Yolanda Bell seeks to appeal the district court’s orders denying her motion for a

temporary restraining order and her motions for reconsideration. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Bell seeks to appeal are

neither final orders nor appealable interlocutory or collateral orders.      Accordingly,

although we grant Bell’s motion to expedite, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2